Case 7:19-mj-01022 Document 1 Filed on 05/04/19 in `_|'XSD Page 1 of 1

United States D ct
n 7 _ soumem Dlsmjgttgfrc°""
50 91 (R¢v aron cnmmal Comglmm ‘ F|DLE

l United States District Court MAY' " ii 2919

soU'rHERN l D:cs'rRIc'r oF TExAs DavldJ.Bradley, C|erk
McALLEN DIvIsIoN

 

uNrrED sTA'rEs or AMERiCA _ '
V- 1 ` CRIMINAL COMPLAINT`

Jorge Lopez~Gutierrez

Case Number: M-l9-1022-M

lAE YOB: 1982
Mexico
(Nmnc and Address ol`De|'endnnt)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

 

knowledge and beliet`. On or about May 2, 2019 in Starr l County, in
the Southern ' District of l _lexa§___________

 

' (Track Staluloiy Language of Ojfense)

being then and there an alien who had previously been deported from the United States to Mexico' m pursuance of law, and thereafter '
was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; 1

in violation of Tltle 8 United States Code, Section(s) 1326 (Felony)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the ' ~
following facts:

Jorge Lopez-Gutierrez was encountered by Border Patrol Agents near Rio Grande City, Texas on May 2, 20]9. The investigating
Agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on June l, 2017, near Rio Grande City, Texas. R_ecord checks revealed the Defendant was formally
Deported/Excluded from the United States on July 29, 2017 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant was
instructed not to return to the.United States without permission from the U.S. Attorney General and/or the Secretary of Homeland

Security. On Apri| 27, 2010, the defendant was convicted of Receiving Known Stolen Property and was sentenced to sixty (60) months
probation.

1

’ l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 4, 2019.

Continued on the attached sheet and made a part of this complaint - |:lYes lNo

Submitted by reliable electron|c means, sworn to and attested
telephonica|ly per Fed. R. Cr.P.4.1, and probable cause found on:

 

 

 

ISI Mlcke| Gonzalez
Sworn to before me and subscribed in my presence, Slgnature of Complalnant
b May 4. 2019 » 5:42 p'm' y Mickél A. Gonz`ale`z Senior Patrol Aeg ent

Peter E. Ormsby . U.S. Magistrate Judge / `L g 0

Name and Title of Judlcla| Officer , Signature of Judlclal Offlcer

 

 

 

